Citation Nr: 1038087	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder. 

2.  Entitlement to service connection for residuals of a left arm 
injury.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a left 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to June 
1968.

This matter came before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, 
inter alia, denied service connection for the issues currently on 
appeal.  

In its May 2006 rating decision, the RO also had denied a claim 
to reopen a previously denied claim for service connection for a 
left shoulder disorder.  In a March 2007 statement, the Veteran 
disagreed with the May 2006 rating decision that determined new 
and material evidence has not been received to reopen a 
previously denied claim for service connection for a left 
shoulder disorder.  The Board finds that the NOD filed by the 
Veteran was timely filed with the agency of original 
jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a) (2009).  However, as it does not appear that the AOJ 
ever issued a statement of the case with regard to this issue, 
the Board is required to remand the issue to the AOJ for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The issue of whether new and material evidence has been received 
to reopen a previously denied claim for service connection for a 
left shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

There is no medical evidence of current diagnoses of a left elbow 
disorder or residuals of a left arm injury.


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  Residuals of a left arm injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in March 2006.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II; Quartuccio, supra.

Furthermore, a May 2006 letter from the RO further advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess, supra.  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice was provided in May 2006, after 
issuance of the initial unfavorable AOJ decision in May 2006.  
However, both the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in March 
2006, followed by subsequent Dingess notice in May 2006, the RO 
readjudicated the claim in a September 2006 SOC and a March 2007 
SSOC.  Thus, the timing defect in the notice has been rectified.  
In any case, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist for, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Moreover, the Veteran 
and his representative have submitted statements in support of 
his claim.  In addition, the VA has provided the Veteran with a 
VA examination in connection with his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Left Elbow Disorder

In this case, the Veteran claims a current diagnosis of a left 
elbow disorder that resulted from an injury he sustained during 
service.  See, e.g., NOD dated in June 2006. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, there is no evidence of a current diagnosis of a left 
elbow disorder or treatment for left elbow problems in post-
service treatment records.  A VA examination in February 2007 
also found no left elbow pathology; X-rays taken of the left 
elbow also revealed it to be normal.  There was no diagnosis of a 
left elbow disorder.  See VA examination report dated in February 
2007.  

The Board observes that the VA examiner indicated that the 
Veteran has some irritation of the ulnar nerve, though it is most 
likely caused by local irritation and propping up the elbow.  He 
indicated that the ulnar nerve irritation would not be caused by 
the Veteran's in-service laceration of the left forearm.  
However, the Board emphasizes that there was no diagnosis of an 
elbow disorder, including one involving the ulnar nerve.  Id.  

In this regard, there must be competent medical evidence where 
the determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot be 
granted for a left elbow disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a left elbow disorder, he is not 
competent to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

B.  Residuals of a Left Arm Injury

Here, the Veteran claims that he suffers from residuals of a left 
arm injury he sustained during service.  See, e.g., NOD dated in 
June 2006. 

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, there is no evidence of a current diagnosis of a left arm 
disorder, residuals of a left arm injury, or treatment for left 
arm problems in post-service treatment records.  During a VA 
examination in February 2007, the VA examiner noted that the only 
residual of the Veteran's in-service left arm injury is a healed 
simple laceration of the left forearm, for which the Board notes 
service connection already has been granted.  See VA examination 
report dated in February 2007.  

Moreover, while post-service treatment records document 
complaints of, and treatment for, left shoulder symptomatology.  
Thus, the Board views his claim concerning residuals of a left 
arm injury as a separate claim from his claim regarding his left 
shoulder disorder. 

In this regard, while the Veteran is competent to state that he 
suffered residuals of a left arm injury, there must be competent 
medical evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, absent evidence of a 
current disability, service connection cannot be granted for a 
left elbow disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of residuals of a left arm injury, he 
is not competent to render an opinion as to the medical etiology 
of any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for residuals of a left arm injury is denied.


REMAND

The Board notes that in March 2007, the Veteran filed an NOD with 
the May 2006 rating decision that determined new and material 
evidence has not been received to reopen a previously denied 
claim for service connection for a left shoulder disorder.  The 
Board finds that the NOD filed by the Veteran was timely filed 
with the agency of original jurisdiction.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a) (2009).  However, as it does 
not appear that the AOJ ever issued a statement of the case with 
regard to this issue, the Board is required to remand the issue 
to the AOJ for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues 
a statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, the issue may be returned 
to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case 
addressing the Veteran's appeal of whether 
new and material evidence has been received 
to reopen a previously denied claim for 
service connection for a left shoulder 
disorder.  The AOJ should inform the 
Veteran that in order to complete the 
appellate process for this matter, he 
should submit a timely substantive appeal 
to the AOJ.  If the Veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should it be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


